Case 4:18-cv-00436 Document 74-2 Filed on 12/10/20 in TXSD Page 1 of 3




  Attachment B

  Proof of Delivery of Subpoena
  on 23 - OCT - 2020
USPS.com® - USPS Tracking® Results                      https://tools.usps.com/go/TrackConfirmAction?qtc_tLabels1=70190700...
                    Case 4:18-cv-00436 Document 74-2 Filed on 12/10/20 in TXSD Page 2 of 3




1 of 2                                                                                                     2020-11-01, 05:18
Case 4:18-cv-00436 Document 74-2 Filed on 12/10/20 in TXSD Page 3 of 3
